UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 01-30217
                              Summary Calendar



                        UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                   versus

                             DAVID J. MARSHALL,

                                                      Defendant-Appellant.



            Appeal from the United States District Court
                for the Western District of Louisiana
                           (96-CR-50060-1)

                              August 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     For his guilty-plea conviction for bank robbery, David J.

Marshall    appeals    his   sentence   of   150    months’      imprisonment,

resulting from an upward departure from the guideline range.

     An    upward   departure    is   reviewed     only    for   an   abuse   of

discretion.    United States v. Ashburn, 38 F.3d 803, 807 (5th Cir.

1994) (en banc), cert. denied, 514 U.S. 1113 (1995).                    If the

district court gives acceptable reasons for the departure and it is

reasonable, we will affirm.       Id.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Marshall contends the district court gave inadequate departure

reasons.     The court found Marshall’s criminal history score (V)

underrepresented his criminal history and inadequately reflected

his   propensity     for    recidivism.    See   U.S.S.G.   §   4A1.3.     At

sentencing, Marshall admitted his involvement in 12 prior armed

bank robberies.      Only five were prosecuted to conviction, and they

resulted in a three-year sentence.             Within approximately three

months after Marshall’s release from prison, he committed the

present offense.           Marshall was 24 years old at the time of

sentencing.    In the light of this record, the court’s departure

reasons were adequate.        See United States v. Rosogie, 21 F.3d 632,

634 (5th Cir. 1994).

      Marshall next claims the court failed to comply with the

requisite methodology for determining the extent of the departure.

As is well-established, we do not “require the district court to go

through a ritualistic exercise in which it mechanically discusses

each criminal history category [or offense level] it rejects en

route to the category [or offense level] that it selects.”           United

States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993) (en banc).            As

Marshall concedes, it is apparent from the record that the district

court utilized a seven-step sequence to arrive at a guideline range

containing the 150-month sentence.             Because we can ascertain a

basis   by   which   the    district   court   rejected   category   VI   and

intermediate offense levels to reach the sentence, its implicit

methodology was sufficient.        See id.




                                       2
     Finally, Marshall maintains the extent of the departure was

unreasonable (from a range of 63 to 78 months up to the 150

months). In the light of the aforementioned evidence of Marshall’s

criminal conduct, which was not reflected in the criminal history

calculation, and Marshall’s propensity for recidivism, the district

court   did   not   abuse   its   discretion.   See   United   States     v.

Daughenbaugh, 49 F.3d 171, 175 (5th Cir.), cert. denied, 516 U.S.
900 (1995); Ashburn, 38 F.3d at 810.

                                                               AFFIRMED




                                     3